lln tre o.lnitr! Strted €0urt                  of   frierdl Chiud
                                      No.14{33C



 MICHAELANTHONY NORTON
                                              E!9 Sg Plaintifii h Eglla
                                              Eglpglg Application; Motion to
                                              Disml8s; Lack or Subj€ct Maner
                                              Ju.i8dicfon i Failura to State  t
                                              Claimi Intell.ctu.l Prcperty,
 UNITED STATES,




      Micha€lAnlhony Nonon. Resron VA p!9 S9

      Craig A. Newoll, Jr-, TrialAtloney Commercral Lingation BEnch Civi Division,
Uniled States Oepanment ol Justrce Washinglon, DC for lhe delendanl. Wilh him
were John Fargo, Dtreclor Cvll Orvson, Oepariment of Justce. and Joyc6 R.
B6nda, Acling Ass stanl Atlorney Gene6 Civil DMsion, Department of Jusll@

                                       OROER
HORN. J.

                                  FINOINGS OF FACT

      e!9 S9 pla nlfi,rM chae Anlhory Norton, fled a @np aint in lhe United Slates
Coun of Federal Claihs 'selll ogl lorrh a demand lor tudgment against the Unted
States n lhe sum of $398 306.00 USO'ior violations of his aleged lrademarks,
registered copyrights and a patent application'?by varous p vate enrtes. Mr. Nonon

 Plainlils comp a ol notes that lllhe Plaintifl has sought egal assista.ce in California,
Ohio Massachusetts New York Vngina and Unted Kingdoh to reso ve such lo no


'?Mr Norlon ailached a copy oi his patenl applcalion liled with the Uniled Slates Palenl
and Tradema Offr@ (USPTO) lo his complant According lo lhe applcalon, the
siatus or his palent app calon s Abandoned -. Falure to Respond toan Ofiice Action
The USPTO def nes an abandoned appication as an applicalion lthat] is no longer
pending and. lhus, cannot malofe nlo res stralon'                 -rhe      United States
Patent and Trademark Otiice, Trademad Bascs: Abandoned Applications,
hnpt rw uspto gov^rademarks/baslcs/abandon lsp (lasr vls ted Mar 9, 2015) sec 37
C F. R 1 1 35 ( I 997) - Abandonmenl lor lailure to reply wilhrn lime period.
demands judgmenl against lhe Uniled Srates, be€lse a prvale enlrty. World Capital
Ma(el. nc {wCM) alegedly srole his business ldenliy and because the Stale oi
Caliloha lost hs idenfty and dened hm !.employmenl ins!€nce beneiils Athoogh
Mr Nodon s complainl identifLes rhe Unled Stares as lhe defenda.l, Mr Nonon does
nor speciicaly claim rhar rhe u.led states vioated a.y of his copyriqhrs, tradema.ks,
palenls. or any other ighls lo which he is egaly enlilled Nonelheless, il appea6 that
Mf Nodon blames lhe Uniled States a.d ls "lflragmenled jurisdicliona enlrtEs tor
"allown9 rhs ro happen. despite thal his arlegalons arelor acr ons allegedly raken by
Dnvate entiles and lhe Slale ofCalfo.nia

       Among his mullple alegahons         MrNorlon clams thal n o of his aleged
copynghled works Femhica a.d A L ne In ihe Sand '' we.e adapled wthoul hs
aulhorzarro.. lrom 2012-presenl in lhe iom ol a lereesion show htled veep' and
regislered wilh lhe U S Copyriqhl Ofii@ rn 2011 by Amando annucc and HBO, Inc
Plarnt i slales he egElered lhese wo s with the U.rte! Stales Copyighl Olli@ in 2003
and 2002 resoeci velv

      Pla ntitt also clams lhal ior an "App, he 'li ed an applicalron tor palenl proteciion
wfh lhe USPTO . January 2006, and rha|Iil.2013, the Plainlill discovered 3 claims
of lhe App had been rmplemeored . Oho by TeamNEO, Incl.l who hned Atlas
Adverlisi.g, Inc oi Colorado to do soch parlial rmplementalion IoI lhe Appl n 2010 after
lhe Plarntis App was repcled by USPTO Panrifi alleges rhat'TeamNEO Inc.
receves its iundrng lom two prio. enllies which lMr Nodo.l previously approached
whrb seekrng lo rmplemenl lhe App: Jlhpslad Inc and lhe Oho OevelopmentOffi@

       Fudher Mr Nodon clarms that In 2008 a law lim, Posnelli Law, filed "for
proteclion oi a Trademark (wo.ds and rogo) iitled Odyssels , which the Plainrfi had
used as eary as 2007 to p.omote the implenenlation of lhe App Plainlili clains hls
drscovery ol Polsinellr Laws tradehalk filing s pedinent "as bolh lhe App and the
Posnelr aclion lall wnhh the same business sector of compuler soitware a.d
emer9ency franagemenr sery ces

       in addton, plarnlil seeks    damages agahst Ihe Un[ed Stares lor alleged
wrongdoing by WCM and lhe Stare ol Ca orn€ Plainr fi c a ms thar in order ro promote
his business n 2013 he enlered nto a Jornl ventle sgreemenl with WCM. "who
p.omrsed an n a capta cont.buron ol $50000 accodrng ro Mr Nonon. in June
2013 afte.lhe agreement was sgned WCM registe.ledl a C,corp in Caliiornia litled
Odysseus. Inc but. lhe jornt venrure agreemeit was abrdged, and no subsequent
conributon occured As a resllr. Mr Norton claims that wcM slo e his business
dentily Mr Norton also clarms he .epoded a "business identiry theft' lo the Secrerary ol
slale or Calirornia in July 2013. anerwhich the State reported to the Plainlilf that hls


3 lhe United Siales Copyrghr Offces records rellecl thal          Mr
copyrght for'A Lne . rhe sand rn2001. but does not reflect lhat
a copynght for 'Feminica '

                                             2
 dent v was losl wnh them and de.red hrm Unemolovmenl nsofance benefts awarded
lhe p€viously Isiclnonth (emphasis n ongrnal)

       Finaly plaintifi aso seeks redress because he claims that irom June 2013 14,
as a resut ot the above his "individla credn score p!frmeted 200 ponts fiom neaF
700 to 495. whie alother mentio.ed panies protited trom Plainlffs work, {he sufieredl
an unusual'tax alowance burden     '
        Plantifl seks damages in lhe amount of $398306.00: (1) $40,270.00 lor
TeamNEO h ring Al as Advei(ising to partia ly mp emenr plainl ffs App (2) $300,000 00
for 'H BO, nc pa.l a ly imp ement[ingl Plainl ffs Copy.ighted work ' (3) $50,000.00 for
 'WCl',4 stealtinsl Plainlilfs business dentily: (4) $8,036 00 rof the amount ot
undistrrbuled Unemployment Insurance because lhe Slate of Calfornia lost plainlffs
idenrty and (5) an undatemnad amaln\ d& to fqragmenred ju sdicuonalentities
alowing lhis lo happen. (emphasis      iorgna)
       Accofdng lo lMr Norton lhe Unted Slales Courl of Federa Cams has
ju.sdiction over his cohplanl becaose {tlhe work ol lhe Plarntilf has protections
recoded n lhe U.S. Copyrighi Ofice and Palenl & Trademai< Ofir@. and the nalure of
lhe work has maoy crossove.s with regard to state and internalional jlrisdicllons.
Howeve.. the maio.itv oislch remains n Ihe United Stales'

         Defendanl responded lo pantffs complahr by flng a motion ro dismiss ior lack
oitunsdicl on and for fa llre lo slate a claim po6lant ro Rule 12(bX1) (201a) and Rule
 12(b)(6) of lhe Rlles of the US Coun or Federal Cams (RCFC). Specifi€lly,
derendanl argu€s ihal Nonons cam ot coprghl olringemenl should be dismissed for
lack of luisdction because ths Couds luisdrction s limted to claims oi dnecl
inirngement by or ror the Uniled Slales and not by pNate parlies.' Delendant also
argues thal'Noi@ns clarm of palenl intrngement should be dismised tor lack oI
lursdiclon because Nonon abandoned his applcaron belore rhe PTO and was lhus
nevef issued a patent'Furlher defendant states Nonons claim of t.ademark
inft ngement shouLd be dismissed tor ack otjur sdict on because the Lanham Acl p aces
jursdiclon for lradema.k clarms against lhe Unted Slales n the lederal distficl and
leirilorial couns' Deieodani also argues that ltlo rhe ertenr ihat Norton seks relief
from the Uniled States lor lhe aciions ot lhe State of Caifornia or any other State or
foreisn country, this Couri lacks jursdcircn unde. lhe Tucker Acl lo address such
clarms The.eiore, the governmeol €quests the lclompaini be d smissed for ack of




'Plainl f d@s notelaborate o. the'unusual    tax alowance ouroer
s
  Plainldr ind @res he €lco ared rhe 53OO OOO OO based on rhe U S Copyight Ofii@ s
2013 repon'thal lhe aveage amount awa.ded fo. willuly infiinged copyrghl is
$r50.000 perwlllully infinqed work
tursdiclon or in the allenalve. for talure lo state a cam upon which reliel can be

       Plaintifi did nol .espond to lhe argumenls rased in lhe defendanls mollon to
dism ss. instead he nled a one page documenr r lled 'Mol on ior Jldgme.t on the
Pleadings,' in which he u€es an ear y r.ial and tor judgmenl on lhe pleadings He also
'tepfesenls lhe tacl€l conteniions have evdentiary suppod and have been
 specincaly, so idenlired and have evidenliary sLpporl aftera reasonab e opponunily


        Per RCFC 9l [sic], Pla.lfi has descr beldl lhe palenl . . alreged to be
        inirnged' The app catio. lor patenr pfesented n the Complani 6 tusl
        thal a patenl exafrpe or economy ngenuity communicalions and
        novev The Colrl has suficenr rnterconnecledness among the Rue oI
        Law and ex sthg agencies to determ .e v a .ecord ol the Uniled Slales
        Palenl & TEdemalk Offi@ Irom 2006 Plainlffs pre- examination and
        examination phase anempis at commoncalion wilh Central Intellgence
        Agency on the patentable ad (whrch in mariage or merger quaifies lhis
        Court as good as any wilh regard ro toisdrction ovef lhe unpre@denied
        ad) via record of the Unded Stales Copyiiqhl Otri@ from 1 998 wilh regard
        to willfllly iniringed Copyrghted wo in lhe Complainl v a fe@d of ihe
        Fedeal Boreau of Inveslgalon t.om 2013 and Secrerary oi Siate ot
        Calilornia tom 2012 wiih regad to lhe business ol OdFseus, Odysseus
        being lhe commercra activ y represenled by lhe Plainliil and applicalion


                                           DtscusstoN
       When delermining whether a comp ainl lied by a p@ S9 plainlfi is sulticienl to
 nvoke review by a coun, p!9 !e plainllls afe enltled lo lbera construclon ol lhen
pleadings 99C Farnes v. Kemer, 404 U.S 519. 520-2r (requning that allegations
conlained n a p@ !9 complainl be hed             lo
                                                less slringenl standards lhan forma
pleadinss drafted by lawyeB ) !9!.S lclrgd 405US $8 (1972) !99 slsg E!dsg!_!
Es4U9, 551 U s 89. 94 (2007); Nuohes v Rowe, 449 U.s s, 9-10 (1980)i Eqtclle_!
                                                          s
gsllhE 429 U.s 97 106 (1976). lgL! deltcd 429 U 1066 (1977)i MatXessJ
Uniled States, 750 F 3d 1324 1322 lFed Cir 2014)t Damond v United Slates, 115
Fed Cl 516. 524 at!! 2015 WL 527500 {Fed Ctr Feb 10. 2015) However, 'ttlhere
 s no dury on the parl of the tra courl lo creale a claim which lthe plainl]f4 has not
speled oll in his lor he.l pleading " Lenoen v Unted States, 100 Fed. Cl 317 328
(2011) (allefalions r oiginal) (qoolng Scoon v. Unted Staies,33 Fed. Cl.285,293
(1995) (quoting Cark v Nat Traveers Life lns Co. 518 F2d 1167. 1169 (6th Cir
1975)))iSeCAEe Bussie v Unted States 96Fed Cl 89,94 ?fr!.443 F App\ 542


'   The @!rl notes lhal deiendant d@s nol exptarn the basis ior delendants belief lhal
plainlff has iaied to stale a claim, and whelher its fail!.e to siate a claim argument
app ies lo all of pLaioliffs allegations
(Fed Cn 20r1):Minehanv uniled Slares 75Fed Ct 249,253 (2407) "WhireaprqEc
painlif is held to a less st.qent slandard than thal of a plarntfi represented by an
altorney. theptqSeplanlft nevertheess bea.s lhe b!rden of eslablEhing lhe Courls
jurisdction by a preponderance or the evidence ' BGs_!-!l!!!9!LS&llc!. 93 Fed Cl
163, 165 (201 0) (cil ns Hlohes v. Rowe 449 U s al I and Ieylgrl-UaLte!19latq9. 303
F3d 1357, 1359 iFed Cn) ( Panlift beaB lhe burden of showng turisdiclion by a
preponderane or ihe evidence ) lel S ClC !cl!S e! &!9 dglcd (Fed. Cn 2002)); !99
qlsg shelkoiskv v Un ted states, No 13'1016C, 2014 wL 5648973, ai'4 (Fed Cl. Nov.
4, 2014) ( PUh le the coun may erclse amb go ties n a pro se plarnlitrs comp a nt. lhe
court does nol excuse Ia complainisl talures. (quoting Henke v Uniled States,60
F 3d 795 799 (Fed Cr. 1995))i Hairis v Uniled slates 113 Fed Cl 290 292 (2013)
(Although plantitrs pleadings a.e held lo a ess slringenl standard, such lenency wilh
respecl to mere fomailes does not relieve the burden to meel jlrisdiclonal
requnements (quolng Minehan v Unired States, 75 Fed Cl at253))
       It is well eslablished lhal slbjecl-mailer lunsdrclio., because       t involves a
couns   power   1o hear a case can never be fodeiled or waived.'Arbauoh v. Y & H
e9q. 546 U.S 500 514 (2006) (quoting United Staies v Cotlon, 535 U S. 625, 630
(2002)) lF]edea couns have an Independenr obigation ro ensure rhal lhey do not
ex@ed ihe scope ot ihetr junsdic0on and lheretore lhey musl 6se and decide
lu sdiclionalqueslonslhallhe pa.les e her ovenook of eecl notlo press.' Henderson
ex rel Hende6on v Shinseki. 131 S Cl 1r97, 1202 (2011)t !99 als9 Hertz Cop. v
fuCld 559 U S 77 94 (2010) ( Couds have an Independe.t obligation lo delemine
whether subjecl matler tursdrclron ersls. eve. when no pa.ly challenges il." (citing
tubauoh v Y & H Coro 546 U s al s14)) SlgqaLQgyEcs-E!._LqEA-bq, 269 F.3d
'1340 1342 (Fed Cir 2001) ("tAl co!.l has a dlty lo nqune nb ils junsdiclion to hear
and decide a €se (c ng Johannsen v Pav Less Druo Slo.es NW.Inc.918 F2d
 160, 161 (Fed cn 1990))) Vjs4l-!sq-]$-!-89!9!!qv!!l9!:qts*|!9., 115 F.3d 962,
963 (Fed Cn 1 997) ("lClouds musl always look to then jlr sdict on, whelher the paias
ra6e the issue or nol 'Ihe obteciion lhat a lederal coun bcks subjecl matter
                         )
jursdiclon may be rased by a pany o. by a coud o. its own initative, al any slage
in the itigalion, even afler ira and the entry ortodsme.l Albslsbl-Yrllllgg@., 546
U S al 506; 9C9 elsg Cenl Pines Land Co L L.C. v Un(ed States 697 F.3d 1360,
 1364 n 1 (Fed Cn 2012) ( An obtection to a coon s slbjecl malter junsd ction can be
ra6ed by any party or lhe co!.r at a.y slage of (igaton hcoding afier r al and rhe
enlry of judsment ' (c lins Adauoh v Y& H Colo. 546 US ai506));Rick's Mushrcom
Sery.Inc v Uniled stales,521 F3d 1338 13a6 (Fed            cr    2008) ('tAlny pany may
chalenge, or lhe @url may rase sla sponle subjed maner jursdicion al any lime."
(cting Arbauoh v Y & H Co.o,546 US al 506i Folden v Unted Srates,379 F.3d
 1344 1354 (Fed Cn ) rg[s and Iq&        s    batu delied (Fed. cir 2004), cei. lEdcd,
545 U S 1 127    (2005); and Fann no. Phi lils & lMolnar v. Wesl 16A F 3d 717, 72A \Fed
C..1998))) Pikurnv Unted States.97 Fed. Ct 71 76 ellgeldsmssed 425F.Appx
902 {Fed Cn 2011). li taci, Islubjecl maller jur sdicl on is an inq! ry lhal lhis court
must rase su6 sporao, even    where       ne her pa.ry has.aised rhs ssue Mg!abq[9
Labs. nc.v Lab. Coro olAm Froldinos,370 F.3d 1354 1369 (Fed C r ) (cllhg IgItljg
Prods. lnc. v lMead Coro . 134 F 3d 1481, 1485 (Fed Cn ) Iq[g deded and en bm
suooeslon declned (Fed Cn ) 99d. de!!d, 525 U.s. 826            (1   998),   !9I! gld I9I!   C!
b?!9 d9lred (Fed cr 2004) !9!L ofanled i! p?d 9!L !98          !3!.!9@.-etAE -8gld!!ss
                             546   us   975 (20051   4   dEEElgil 4 _Ep:99!s1t grgllc.s.
548US    124 (2006)

      The Tlcker Acl grantstur sdicl on to th s coun as lollowsl

      The Unled Slales Courl ofFedeGlClaims sha lhave jurisd ction lo render
      judgmeil upon any claim aganst lhe United Slales founded either upon
      the Consllul on or any Acl ol Cong.ess o. any regulalon olan execullve
      depadmenl, o. lpon any exp.ess of mpied conlracl with lhe United
      States. or   lor   iqu daled or unliquidaled damages ln cases not sounding in


28 U S C S 1a91(ax1) (2012) As interpreled by lhe Uniled States Supreme Courl the
Tucker Acl waives sovereign ihmundy to alow jlrsdiclon over clarms aganst the
Un ted States (1) founded on an express or impled contract wth the United States, (2)
seekng a rerund fiom a pr or payme.t made to the governme.t, o. (3) based oi iedeE
conslilulronal, slalulory or .egulalory aw mandalng compensalron by the ledeE
governmenl for damases slsrained s99 u4!9cs&tcs_!._N!ycjqN3@, 556 u s. 287,
                                   !
289-90 (2009);Uniled Srares Mitchetr,463 U S.206,216 (1983)iSegqlsg GEente
Cntv . Anz. v. Unted Srares. 487 F 3d 871 . 875 (Fed. C r.), !e!.S alC lgLS 9!_!4!
de4!s! (Fed cir 2007) !9d Ce!€!. 5s2 U               s
                                               1142 (2008)i Patmer v Uniied states.
168 F 3d 1310, i314 (Fed Cn 1999)

       -Not every claim invoking ihe Constilulon. a iede6 slalule, or a €guralon is
cognizab e wder lhe Tucker Act The . a m hlst be one lor money damages againsl
lhe Uniied Siates .       ' Unled Slares v M rchet 463 U S al 216; lee abA U.tted
Slales v White Mountain Apache Tibe 537 U S 465 472 (2003); Smith v United
S!a!9!. 709 F 3d r114 1116 (Fed Cr) 9CIL d9!t9d, 134 S. Cl. 259 (2013)
Radioshack colD ! uniled srares 566 F3d 1358 1360 (Fed. cr 2009); gEls
Mushroom Seto.Inc v Uniled Slaies 521 F 3d ai 1343 ( lPl anl fi must dedrya
slbslsntNe source or law lhal creaies lhe nght lo recovery ol money damages againsl
the Uniled Slates ) In Onlano Powe. Generatpn loc v United Slales, lhe United
Slales Coun oiAppeals forlhe FederarCircuil identilied lhree lvpes of monelarv ctaims
ior which tuisdiction ls lodged n the Uoled Stales Court of FedeE Ctaims. The coun


      The unde.lyrng monetary clarms are ol thee types First. claims
      aleging the exisience of a contract between the pantifi and lhe
      governmenl talwilhin lhe Tucker Acts waiver . . Second the Tlcker
      Act s waiver encompasses claims where lhe p a rtifi has paid money over
      to lhe Govemmenl dnedy or n eifecl, and seeks relurn of ar or parl or
      ihat sum. Easroorr S S lcoro v Unted Slates. 178 Cl Ct 599 605-{61
      372 F 2d fa12.l 1007 {8 I{1967)l (describ ns ilesal exacl on claims as
      cams in which the Gove.nment has the citizens monev in its Docket"
      (quoling Claoo v Uniled Stales 127 Ct Cl 505. 117 F Supp 576,580
      (1954)       Thnd, ihe Coun ol Federa Clarms has jurisdiction over those
      claims where'money has nol been pad bul lhe plainriftassens lhal he is
      neverthe ess enl tled to a paymenr l.om the treasury ' Easloort S S. 372
      F 2d ai 7 Claims in lhs thrd calegory where no payment has been made
      lo lhe governmenl. ether direcl y or . effecl requne thal the "parlicu a.
      provision of law reied opon granrs rhe claimant expressly or by
      implcaton, a right to be pard a cenao sum. U: qee aba Teslan tv
      Uniled Statesl 424 U S 1392.1401 02 [19761 (Whe€ lhe Uniled Slales
      is lhe defendanl and lhe plainlrllis nol suing lor money nproperyexacled
      or rebined the basis otthe iedea cam whelher il be lhe Constitltion a
      statute or a regulallon does nor creale a cause oi action tor money
      damages unless, as lhe Coodofc aims has stated that basis in tslf .
      can lary be nlelp€led as mardating compensalion by lhe Federa
      Governmentio. the damage sustained " (quoting Eastpon S S, 372 F 2d
      at 1009)) This category is commonly retered lo as claims brcught under
      a money-mandating" statute
Ontario Power Generation Lnc v United Slales 369 F 3d 1298. 1301 (Fed Cn 2004);
s99 alsg Twp. ofsaddle Brookv unired stales 104 Fed cl 101.106(2012)

        To prove that a slatlte o. regualbn s money-mandaring, a plaintiff must
demonstrate lhal an ndependenl source ol subslaniive law relied upon €n tanv be
Inlepreled as mandating compensalDn by rhe Fede.al Governmenl - U.ited States v
Navap Nation, 556 U S at 290 (quoling Un ed States v Testan, 424 U S. 392, 400
(1976) 999els9 Unned Slaies v. While MounlarnAoa.he Tibe,537 U S al472i![i!gd
Slales v Milchell. 463 U S al 217: Blueoorl Co. LLC v United States, 533 F 3d 1374
I 383 (Fed c r. 2008). a94. !E4i9d 55s U S 1 r 53 (2009). The source oi law granr ng
mo.elary relref must be dislnct from lhe Tucker Acl ilself. SCC Uniled Slates v Navaio
!3.!!! 556 U.S al 290 ( rhe Tucker Act d@s nol creale subslanlive nghls; lit is sihply
al jlrisd ctiona provisionl] lhal operale(sl to waive sovereign lnmunity ior claims
premrsed on other sources ol law (e   g   statutes or conrracrs) ). li rhe srarute is noi
mooey mandaling, lhe Coun oi Fede.al Claims acks jursdiclon, and the dismissal
shoud be for lack of slbjecl fianer t! sdiclon Jans Helcooter Sefr. lnc. v. Fed
Aviation Admin , 525 F 3d 1299 1308 (Fed Cir 2008) (quoting Greenlee Cntv. Ariz v
Uniled States. 487 F 3d al 876)t F sher v Unied Stares 402 F.3d 1 167 1 173 (Fed. Cn
2005) (The abseice oI a money,mandating source is faralro the couns juisd ction
lnderthe Tucker Act '); Peooles v Unted Srares.87 Fed C 553 565-66 (2009)

       When deciding a case based on a lack orsuqed maner ju.isdicl on orlorlaiure
lo slale a caim, thrs coun mlsl assume lhat all undrspuled facts aleged in the
comllainl are true and mLst dlaw a I reasonable infe.ences in the non movants iavof
See Erickson   v  Padus 551 US 89,94 (2007) (ln addilon. when ruing on a
defendanl s motion to dismiss, a jldge frlst accepi as ttue a l of rhe factua al egar ons
conlained in the complainl (clingAelAll Coo v Twomblv, 550 U S. 544, 555 56
(2007)(cting swe.kewcz v sorema N         a 534us 506 508 n 1 (2002))))i scheuer v
8l9!es,416      s. 232. 236 (1974) { Moreover, I s welestablished lhat. in passng on
                U
a motion to dismiss whether on the g.olnd ot lack of juisdicl on over lhe subject matle.
o. fo. faiure to state a cause of act@n rhe alegalons ol the compLarnt should be
construed favorably ro the peader"). 4u993!9d 9! 91Ie! s4!!.ds !y !c49sJ
Fitoe.ald 457 U.s 800 (1982). E999!E9d !t Ds!E_!-&!e.rq, 468 US 183 190
(1984) United Pac Ins Co v Uniled States 464F 3d 1325.1327 28(Fed.Cn 2006)
Samish Indian Nalion v Uniled Stares, 419 F 3d 1355. 1364 (Fe! Cn. 2005)i g9E9
cascade Cop. v Uniled srares 296F3d 1339. 1343 (Fed Cn) lelS 4!d lebg e!
b?!! delrc! (Fed cn      2002),   !9(!9!4! 538us 906(2003)
Coovnoht Inlrinqemenl Claims

         Seclion (b) oi28 U S   C   S 1498 provides n pan,

         whenever the copyright n any wolk prolected under lhe copyrighl laws of
         lhe Uniled Slales shall be infringed by the Uniled Slales. by a coporation
         owned or contro ed by lhe Uniled Slales or by               a   contraclor
         slbconhactor. or any peGon tum. or corporation acting fof lhe
         Govern menl and w th the a uthoizatbn or consent of the Government rhe
         ercusive aclLon whch may be blolghl lor such iniiingement shall be an
         action by the copyrighl owner agarnst the Unted Slales in lhe Cou.l of
         Federal Caims     for lhe recovery of hB .easonable and             entrre
         @mpensanon as damages rorsuch Inifrngemenl

28 U.S   C   S 1498(b) (2012)

       P a nlif alleges lhat lwo ol his copynghted wori(s Femini€' and A Line in the
Sand  ' were adapied wilholt hs auihoizalion Lom 2012 present in the tom of a
lelevsioo show iiled Veep and regislered wth lhe U S Copy ght Ofii€ in 2011 by
Armando lannucci and H BO Inc ' Oelendant states that M r. Nonor's 'claim ot copyright
Infr ngement should be dismissed lor lack ol jur sdict on because th s Couns jur sd ction
6 imiled to caims of d rect nfrngement by or lor the United States, and not by privaie

      The lJn ted States Coon of Federa C ams has specfic io sdlction in copyight
cases ony when the copyrgll owner bings an nfringement action aganstthe U.iled
slales 28 u s.c s 1498(b) ' secl on I 498(b) cod fies a I mited wsiver oi sovereiqn

'Al   claims fied in rhe Unired Stales Cood oi Fedefat Ctaims must be ned against lhe
U nrled States as rhe defendani S99 RCFC r 0(a) (20l4) Seg 3lsq 28 U.S.C S 1491 (a)
Uniled Slales v SheMood.312 US 584 588 (1941) (cilalion omitted) ("ltf lhe retiet
soughl s against olhe6 than lhe lJniied states ihe surt as to lhem must b€ ignored as
beyond the jurisdiction of rhe coud ' (citation omined)): Statted  v Unre! Srates 635
F 3d 129A, 1321 n 1 (Fed Cn 2011) Mav             v
                                                  Unted States, A0 Fed Qt 442, 444
( Jlrisdrction, lhen, is lim ted ro slns aganst rhe United States'). qft|, 293 F Appx
775 (Fed c r ). rchs eld !9[s q! b49 dc!]ed (Fed ctr 2008) Esk.idoe Research
rhmunty for copyright nf.ingement clarms aqarnst the governmenl and estabishes lhis
coun as the exclus ve rorum to hear such clarms 9!cp9i.lQ9-Lle,_!-!bi!9!Lgle!99.
76 Fed Qt 702.711 (2007), A[!, 533 F 3d 1374 (Fed Cn 2008), lgIL dedgd. 555
U S 1153 (2009)i Seg 4E9 Gavlord v Un ed Stales 678 F 3d 1339, 1340 (Fed. Cn
2012):Avialon Soihxare. nc v United Staies. 10r Fed Cl 656, 662 (2011) E9y!9_L
U!]]C!_S!e!CS.44 Fed. C 60,62-63 (1999) (lrlhe excusive action which may be
broughl lor slch lnlrngemenl shal be an aclon by lhe @py ghl owner against lhe
Unied slales intheCounor Federalclarms (qoorins 28 U.s.c S 1498(b)), sjfg,200
F 3d 1369 (Fed Cn 2000).

      Mr. Norton appears to alege lhal t\4r lannucc and HBO. Inc violaled his
copyrighls of Feminica and A Lne in the Sand and that lhe United Slates is
responsble ror these pa.les aclions In his complaint plaintitf states: Whle bolh lhe
Copyrghl Ofti@ and USPTO allege to offer protect on to individla s, a question ot the
Plaintitf s: on whal s@le as compared 10 corporal ons with other spsif ed lax staluses?
The Panlifl obseryes a preierence lo corporalons over ndivduals at both egencies
Plarntilf laults the Unied slales and ils {irasmeoted ju.isdictional enl ies lforl a lowins
lhis to happen ln ils nolon lo dismiss. defendanr notes thar'Nofton appeaG to
beieve thal ths lack oi proteclo. rs roored in the Governmenfs puponed prefefen@
lowa.ds co.porations over indvduals and that lhe Government s being lntlslly
enriched by taxing the proils lhal HBO has alLegedy made ofi of ts copyight
Inrnngement" Delendaol argues, however.'Seclon 1498 however, d@s nol waive
lthe Government sl sovereign mmunily ior secondary lrabi ity based on nlr ngemeni by
unaulhorized and independenl thnd panies (quoting eghc!_!-tl4i!9!L9t4e9, 98 Fed
Cl 156, 170 (2011) (brackets in o.glna) As funher explained by the Cohen courl,
'undef ils lim led wa ver of sovere g n rmmln ry the Unit€d States may be held lrable
on y ror infnngemenrs by rhe governmenl or by a rh rd pady acllng for lhe govenmenl
andwlhilsaulhorzallonorconsent'Cohenv Uniled Slales 98 Fed C a1170 (ciln9
28 U S C S 1498(b));E!e qba Bovle ! Unned Slales, 200 F 3d at 1373 ("Consresss
 nlenl clearly s to wave rhe governmenls soverergn mmunity io suts for @py.ighl
 .iiingemenl only when i nfringes a copy.ighl tsel or authorizes or consenls lo
 niringemenl by a lhnd pany acling ior it )

      Although plaintitr names the Uniled Slates as the defendant, he has not set forth
any lacls to eslablsh that unted states, ethef d rectly or indirecty infiinged or
althonzed or consented lo the inffingefienl ol any ol hrs copyrghls.5e Bovle v.
United States,200 F3d at 1373. Nof has he provided any evidence to lhal eftect

Colo v Uniled Slales.92 Fed Cl 88.95 (2010)(cilhg Howard v Un ted Srates,230 F
Appx975    976 (Fed Cn) (The Unned States is lhe ony proper deiendanl belore the
Court ol Feleral C a ms ') lqhg !E!€d (Fed Cr 2007)) Shalhoub! United States 75
Fed Cl 584. 585 (2007) ( When a plarntirs complainl names private parties, or state
agences ratlrer than fede.al agenoes lhrs coun has no junsdiclion to hear those
allegalions')i Sleohenson v Un(ed Stales.58 Fed Cl 186, 190 (2003) ("fllhe gdy
proper delendant for any matler beiore th,s courr is the lJnited srares, nor ils offcers,
norany olherindividua ') (emphasis n onEia)
Moreover, lhere   is no eviden@ lhar rhe Unred Slales has waived its soveregn
immunity for secondary liabilly based on infrngemenl by unadhonzed and ndependent
lhnd parties $eCcohenv Unted States 98 Fed C a1170 Therelore Mr Norton has
faied lo eslablshthis court'sjurisdclro. over his copynght infringement claim

Patenl Inf rinoemenl Claim

      Seclon (a) or28 U S C S 1498 povdes       .   pan:

      Whenever an inveniion descr bed h and covered bv a oatenl of lhe Unlled
      Slales s used or manutaclured by of lor lhe Uniled States wlthout license
      ol the owner thereoi or lawlur nghl lo use o. manufaclure lhe same, lhe
      owners renedy sha be by action against the un ted srares n lhe unled
      Slstes Courl oi Federal C ams tor rhe recovery oi his .easorabe and
      enlrre comDensation lorsuch use and manufaclure.

28U.SC     S 1498(a) lee ahq Zollek Corp v Unted Srares 672 F.3d 1309, 1312 (Fed
C|   2012). lMoreover as a threshold matie.. Itlhe Court of Fede.alClaims exclusve
lursdrcton po6uant to 28 U S C 51498 over patenl infringemenl caims againsl the
Fede.al Govemment is condilloned on the issoan@ of a        patent       'S!g!ghlle!_!
lniled slales 89 Fed Cl 755 761 (2010) eplggl dismissed. 2010 wL 1687894 (Fed
cn Apr 26, 20 r 0). Section 1498 does nol srani lhe Court or Fede.al Cla ns judsdiclion
over a craih for allesed inrfingemenl ol an un ssued palenl SCe 28 U S C. S 1498(a)
(Wheneve. an nvenlion desdibed E eld Eglelg!               !I  e pelgd ol the United
srares       ")i scg 3ls9 Msdjl!t4 u!!!9cl1319s 99Fed.c 627,632 (201r) ("secro.
1498 does not grant the Coun of Federal Claims JufsdElion over a claim lor alleged
 ntingemenl of an hssued patenl )(cd.q Amoen. lnc v Genetielnsi. lnc.,98 F 3d
1328.1332 (Fed C r. 1996) (explaining that a su t tor iniiingement of a paleni €nnot be
brought wher€ a palenl has noi issued)) Mo.eover the nlringement must be by or lor
theUn ed Slates Seg28USC S 1498(a) As a waNer of sovere gn immunity, section
1498 is slricl y conslrued 'Manin v Unfed States 99 Fed C at 632 (citng !eCS9!3
Coro v Uniled Slales 220 Ct C 234 599 F 2d 958 968 lgIL !C!jgd, 444 U.S 991
t1979)t

       Mr Norton stales lpllainlil d scovered 3 clams oJ the App had been
rmplefienled n Ohio by TeamNEO lncl I who htred Atlas Advert s ng, Inc. of Colorado
Io do slch panial implementation in 2010 ailer lhe Plainlift s App was €jecred by
USPTO Delendant argues that Mr Nonons claim of patent inf.ingement should be
d sm ssed for lack ollurisdrction because Norton abandoned his appi€tion beto.e the
PTO and was thus never issued a palenl Mr No.ton appears to allege lhat TeamN EO,
Inc and Atlas Adverlising, lnc violaled hE patenton lhe 9pp,"which plaintifi a leges
he nred w th the USPTO for patenl prolec0on in 2006 In his comptaint however. plaintifi
admts he was never ssued a patent roi thrs App The USPTOs websiie tists panritfs
applcalons status s "abandoned. which means his palent appti€tion is .o



                                          l0
longer pending and,lhus, cannot halure nto regElration             !
                                                                 The Unled Slales Patenl
and Trademark Ofiice Tradema Bascsr Abaodoned Applicalons
 hltp //M usplo govlfademarks/basics/abaodo. jsp (last v s ted Ma r 9. 201 5) P alntill
aso admils thal TeamNEO. Inc and Atas Advenising nc's parliat impremental on ol
the App'o@liied alte. plaintffs parenl apprcalon was deemed abandoned Since
j!.isdiction rn this coud rs conditioned on the issuanc€ oi e patent, lhis @urt finds that
p a nlft has farled lo establsh thls courl s subjecl maner jlrisdiclbn over Mr Norlon's
palent inirngemenl carms Moeover. evei i,lr. Nonon had pedected a palenl or this
 'App,' ths court stil woud lack jlrisdiciion lo hear his craims slnce he has nol ateged
any iacrs lo eslablish liabilv on lhe pan of rhe uniled stales onder 28 us.c s
 1498(a) Plaintifi has oor set forth any lacts rhat atege or estabish that ihe United
States, either d rectly or ndnec y niiinged hrs palenl Plainlffs patent infringement
cams.ifany would be againstTeamNEO nc and/orAllas AdverlEing,Inc Therefore,
lhis coort iinds lhal plarntifl has faied to eslabtsh this @urt s subjecr matter junsd crion
over h s palent Inlinqehent claims.

Tradema( Inlinoemeni Cam

        Allhough uncear lrom lhe complaini Mr Norton aso appears to atege lhatlhe
 aw frm. Polsinell Law. and Word Capital lMarket lnc (WCM) violated h s righls in 'a
Irademark (words and ogo) litled Odysseus by fling for trade.nark proteclon tor the
same rn 2008 and by registerng Odysseus Inc' n Calilona in June 2013
respeclrvery Plainlrfs aleges that he had used thsword and togo as earty as 2007
to promote the rmplemenlalron ot lhe Aoo Detendant slales thal Mr Norton's 'ctaim of
Irademark nlringeme.t sholtd be dismssed for tack of urisdtction beeuse the Lanham
Acl olaces tLrsoclol lor nadeaarr cla'-s agarsr tlp u.ipd Slares rt-e tederal      r
d st.ict and tetrtora couns

         Athough lhe   ted States Cou.t ot Federal Ctaims has exctusive jursd ction to
                       LJn
h*r   copyrighl .fringemenl suls against lhe federat govenmenr and its agents
pursuant to 28 u s c s r 4s8(b) lhis @!n does not have jurisdrcrion ro hear cta ms ot
lrademark or liade name infrngemenr SCe 28 U.SC S 1498. Jurisdicrion ove.
l.ademark infringement claims ies in the United Stares Distfict Couds, not in this colrt
S9915USCSl12l(a)(2012)("Thedisrricra.dteirnoracourtsoltheUnitedStates
shal h3ve orginaljurisd ction and lhe couns oi appeatoi the Uo te! Slates (oiher rhan
the United Stales Coorl ot Appeats tor lhe FedeEt Circurt) sha have appetate
tLlsd.rior, ol dlracno.q a'rsrrg rnoe. hir ct-aoledl . I Lockndqa v Llited Srales
218Cl Ci 687,689 (1978) (We therelore concude tharwe have.o ildsdiction over
cars for ladera'r nlrngerelr ) T Js oeeLse Jnsdi.tol ove' LdoeTad(
    ngemenl claims les in the united stales Drsrricl couds o a nlifs ctaims are nol
'nh
wlhn l'es(opeortl'scou.l:tursocno.                  Ptd'nnl aEo   do$ Tr   anege rha. tf e Jn red


'lrr  Nortons other ]unsd ctionat larures aside lhe court notes that pantiff cannot
mainlarn a Ftenl irfr ngement claim to.a pate.twhich ooes norexrsr
E
    This chapler rete6 io   C   hapter   22   Trademarks in Tite l5 ofthe U.ted Stales Code
                                                   ]l
slates voaied any of his tGdemarks, nor d@s he set forih any lacls lo eslablEh lhal
lhe Unted Slates, elher directly or ndirectly. infrnged his lrademadColonv. Unil llMensAdviso.v Council,506 U.S. 194.217-1a (1993)t f!cqE!_y-.U!il9d
Slgtsg. 100 Fed Cl 85.92 (2011) In El9!91t94     !-
                                                  Ulj@lteteq rhe Unded States
Court of Federalclaims indicared:

      {Tlhe thGsho d for a mol on to proceed j! lglos p3!p9!E is nol highr The
      srarute requires lhat the appllcant bs unable ro pay such tees 28 u s.c
      S 1915(aX1) To be unable to pay such ies'meaG thal payins such
      fees would mnslilule a $rious hardship on lhe plaintitl, nol that such
      paymenr rould .ender plainrifi destilute

Ejebe]!9or__U!i!9Cs!a!9! 77 Fed Cr 59. 62 (2007): !99 c]99 !.eyesr-ql@Se!9s
71 Fed cl.366,369 (2006) Although lMr Nortons income l€vel, and absene of
savings appeaB oiheMise io qoality h m for l! l9!tr3 !3!pe!g slalus, as dEcussed
above, his complai.t is b€ing disnissed for lack orjuisdiction.

                                  CONCLUSION

    For the fo€going reasois. the coun GMNTS delendanls molion !o dismiss.
Pa.tiffs complainl s DlSiitlSSEo, with preiudice The cle.k
                                                   ot lhe Court shal enter
JUOGMENT consislenl wilh ih s Order

      IT IS SO ORDEREO.

                                                             //.4nd.-
                                                           fiR'An     BLAitK HoRN




                                         13